United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Elmira, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq, for the appellant
Office of Solicitor, for the Director

Docket No. 14-978
Issued: August 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 21, 2014 appellant, through his attorney, filed a timely appeal from a
March 12, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a five percent permanent impairment to his
left arm, for which he received a schedule award.
FACTUAL HISTORY
On August 26, 2005 appellant, then a 44-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that he sustained a left bicep injury while pushing with his arm in

1

5 U.S.C. § 8101 et seq.

the performance of duty on August 19, 2005. OWCP accepted the claim on March 15, 2006 for
a left biceps tendon rupture.
In a report dated September 23, 2008, Dr. Joseph Haluska, an osteopath, reported
appellant had “reinjured” his left bicep at work. He advised that a September 16, 2008 x-ray was
read as negative.
Appellant submitted a claim for a schedule award on December 17, 2012. He submitted
an October 22, 2012 report from Dr. Stewart Kaufman, a Board-certified orthopedic surgeon.
With respect to the left arm, Dr. Kaufman noted that appellant sustained a left arm biceps tendon
rupture on August 19, 2005. He provided results on examination, including range of motion for
both shoulders. Dr. Kaufman opined that, under the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment, appellant had an 11 percent left
arm impairment due to loss of shoulder range of motion.
OWCP referred the case to its medical adviser for review. In a report dated
August 7, 2013, Dr. Henry J. Magliato, OWCP’s medical adviser, noted that Dr. Kaufman
primarily discussed the right shoulder and the left shoulder diagnostic tests were normal. He
stated that Dr. Kaufman did not discuss the location of the biceps rupture or its relationship to
appellant’s left shoulder complaints. Dr. Magliato indicated that OWCP should refer the case for
a second opinion examination.
OWCP prepared a statement of accepted facts and referred appellant and medical record
to Dr. Sury Putcha, a Board-certified orthopedic surgeon. In a report dated December 4, 2013,
Dr. Putcha reviewed a history of injury. On examination of the left arm, she found that appellant
had a five percent left arm impairment under Table 15-5 of the A.M.A., Guides using the
diagnosis-based grid for biceps tendon dislocation/subluxation. By report dated February 7,
2014, Dr. Andrew A. Merola, a medical adviser, concurred that appellant had a five percent left
arm impairment.
He opined that the date of maximum medical improvement was
December 4, 2013 the date of Dr. Putcha’s examination.
By decision dated March 12, 2014, OWCP granted appellant a schedule award for a five
percent permanent impairment of the left arm. The period of the award was 15.60 weeks from
December 4, 2013.
LEGAL PRECEDENT
5 U.S.C. § 8107 provides that, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the
permanent impairment of the scheduled member or function.2 Neither FECA nor the regulations
specify the manner in which the percentage of impairment for a schedule award shall be
determined. For consistent results and to ensure equal justice for all claimants OWCP has

2

Id. at § 8107. This section enumerates specific members or functions of the body for which a schedule award is
payable and the maximum number of weeks of compensation to be paid; additional members of the body are found
at 20 C.F.R. § 10.404(a).

2

adopted the A.M.A., Guides as the uniform standard applicable to all claimants.3 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.4
With respect to a shoulder impairment, the A.M.A., Guides provides a regional grid at
Table 15-5. The class of impairment (CDX) is determined based on specific diagnosis and then
the default value for the identified CDX is determined. The default value (grade C) may be
adjusted by using grade modifiers for Functional History (GMFH) Table 15-7, Physical
Examination (GMPE) Table 15-8 and Clinical Studies (GMCS) Table 15-9. The adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).5
ANALYSIS
In the present case, appellant submitted an October 22, 2012 report from Dr. Kaufman,
who provided an opinion with respect to a left arm impairment under the AM.A., Guides. This
report, however, is of diminished probative value on the issue. The Board notes that
Dr. Kaufman based his impairment rating on left shoulder loss of range of motion, applying
Table 15-34. The A.M.A., Guides state that the method of choice is a diagnosis-based
impairment such as Table 15-5, discussed below. A range of motion impairment used by
Dr. Kaufman is appropriate “when other grids refer” the examiner to the range of motion tables
or “when no other diagnosis-based sections of this chapter are applicable for impairment rating
of a condition.”6 Although Table 15-5 does note a range of motion alternative approach,
Dr. Kaufman does not explain why a range of motion method would be appropriate in this case.7
The accepted condition was a biceps tendon rupture resulting from an August 19, 2005
employment incident. As noted by the medical adviser, Dr. Kaufman does not discuss in any
detail the accepted injury or explain causal relationship between a loss of shoulder range of
motion and the employment injury. The Board accordingly finds the October 22, 2012 report
was not sufficient to establish the degree of employment-related permanent impairment in the
left arm.
OWCP referred appellant to Dr. Putcha for a second opinion examination. Dr. Putcha
used a diagnosis-based method, identifying Table 15-5 with a diagnosis of biceps tendon
dislocation/subluxation.8 The default impairment for class 1 (residual symptoms) is three
percent. The default impairment (grade C) is then adjusted in accord with the formula noted
above. Dr. Putcha assigned a grade modifier of two (moderate problem) for both functional
history and physical examination and one (mild) for clinical studies. Applying the adjustment

3

A. George Lampo, 45 ECAB 441 (1994).

4

FECA Bulletin No. 09-03 (issued March 15, 2009).

5

The net adjustment is up to +2 (grade E) or -2 (grade A).

6

A.M.A., Guides 461.

7

The Board notes that range of motion evaluations must be made in accord with section 15.7 of the A.M.A.,
Guides 459-81.
8

A.M.A., Guides 404, Table 15-5.

3

formula, the net adjustment is +2 or a grade E impairment. Under Table 15-5, this grade E
impairment is five percent.
Dr. Merola agreed that the impairment was five percent under Table 15-5. The Board
finds that the weight of the medical evidence of record is represented by Dr. Putcha and OWCP’s
medical adviser. Under 5 U.S.C. § 8107(c), the maximum number of weeks of compensation for
loss of use of the arm is 312 weeks. Since appellant’s impairment was five percent, he is entitled
to five percent of 312 weeks or 15.60 weeks of compensation. It is well established that the period
covered by a schedule award commences on the date that the employee reaches maximum medical
improvement from residuals of the employment injury.9 In this case, Dr. Merola opined that the
date of maximum medical improvement was the date of examination by Dr. Putcha. The award
therefore properly runs for 15.60 weeks commencing on December 4, 2013.
On appeal, counsel states that the impairment rating should be based on the opinion of
Dr. Kaufman. For the reasons noted, Dr. Kaufman’s report does not represent the weight of the
medical evidence. His report is not sufficient to establish that he followed the protocol of the
A.M.A., Guides to base impairment on loss of range of motion. Appellant may request an
increased schedule award based on the submission of new medical evidence showing an
increased left arm impairment above the five percent awarded. Based on the evidence of record,
OWCP properly found that he had a five percent left arm impairment.
CONCLUSION
The Board finds that the record does not establish more than a five percent left arm
permanent impairment.

9

Albert Valverde, 36 ECAB 233, 237 (1984).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 12, 2014 is affirmed.
Issued: August 1, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

